DETAILED ACTION
Claims 1-6 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.
Claim Objections
Regarding Claim 1, line 12, it appears that the term “said main” should be changed to “one of the plurality of said main” or similar language.  See, e.g., Claim 1, line 1.
Regarding Claim 1, line 14, it appears that the term “said” should be changed to “all of said.”
Regarding Claim 1, line 14, it appears that the term “contact” should be changed to “touch contact.”
Regarding Claim 2, line 4, it appears that the language “contact areas” should be changed to “plurality of touch contact areas.”
Regarding Claim 2, the last line, perhaps the term “but” should be changed to “and.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Specifically, Claim 1 is rejected since it is not clear what is meant by the term “related” recited in line 2. 
 Regarding Claim 1, line 8, it is not clear what is meant by the language “such a way.”
 Regarding Claim 1, line 16, it is not clear from what the “duration” is different from.
Regarding Claim 2, line 4, it is not clear what is meant by the term “if.”
Regarding Claim 2, line 5, it is not clear what is meant by the term “simple.”
Regarding Claim 2, line 7, it is not clear what is meant by the term “if.”
Regarding Claim 4, line 3, it is not clear to which “main switch” the language “the main switch” refers to.
Regarding Claim 4, line 3, it is not clear if the “additional switch” is the same as or different from the “plurality of additional switches” recited in lines 7-8 of Claim 1.
Regarding Claim 5, each of lines 5 and 6, it is not clear what is meant by the term “simple.”
Regarding Claim 6, lines 1-2, it is not clear if the “at least three touch contact areas” are the same as or different from the “plurality of touch contact areas” recited in line 3 of Claim 1. 
Regarding Claim 6, line 4, it is not clear if the “corresponding additional switch” is the same as or different from the “plurality of additional switches” recited in lines 7-8 of Claim 1. 
Regarding Claim 6, line 2, it is not clear what is meant by the term “if.”
Regarding Claim 6, line 4, it is not clear what is meant by the language “according to.”
Regarding Claim 6, line 4, it is not clear what is meant by the term “particular.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  Mathews (U.S. Pat. Pub. No. 20150360647) discloses a multi-value selection switch that includes an engagement surface with an integrated touch sensor but does not disclose the combined touching and different duration of Claim 1. 
Liubakka et al. (U.S. Pat. No. 10,239,489) discloses a method for preventing inadvertent operation of a vehicle access system but does not disclose the combined touching and different duration of Claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833